DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 3, 6-11, and 13-18 are objected to because of the following informalities:  
Claim 3 recites “to drive the clamping arms move towards” in line 4 and should recite --to drive the clamping arms to move towards--;
Claim 3 recites “when temperature” in line 9 and should recite --when the temperature--;
Claim 3 recites “in the first distance and the second distance” in line 15 and should recite --between the first distance and the second distance--;
Claim 3 recites “the smaller one” in line 15 and should recite --the smaller distance--;
Claim 3 recites “the larger one” in line 16 and should recite --the larger distance--;
Claim 6 recites “two ends” in line 2 and should recite –the two ends--;
Claim 6 recites “two ends” in line 4 and should recite –the two ends--;
Claim 6 recites “two ends” in line 6 and should recite –the two ends--;
Claim 7 recites “a pair of clamping arms” in line 1 and should recite --the pair of clamping arms--;
Claim 7 recites “a shape memory alloy” in line 2 and should recite --the shape memory alloy--; 
Claim 7 recites “a shape memory alloy” in lines 2-3 and should recite --the shape memory alloy--;
Claim 8 recites “a shape memory alloy” in line 1 and should recite --the shape memory alloy--;
Claim 8 recites “a temperature control element” in lines 1-2 and should recite --the temperature control element--;
Claim 8 recites “multiple shape memory alloy” in line 2 and should recite --multiple of the shape memory alloys--;
Claim 8 recites “a temperature control unit” in lines 2-3 and should recite --the temperature control unit--;
Claim 9 recites “to limit the pair of clamping arms to move in a straight line” in lines 2-3 and should recite --to limit the pair of claiming arms from moving in a straight line--;
Claim 10 recites “images” in line 5 and should recite --the images--;
Claim 10 recites “a patient’s” in lines 5-6 and should recite --the patient’s--;
Claim 11 recites “the sensor is selected from an image sensor, a pH sensor, and an ultrasonic sensor” in lines 1-2 and should recite -- the sensor is selected from an image sensor, a pH sensor, or ultrasonic sensor--;
Claim 11 recites “GI tract” in line 5 and should recite --the patient’s GI tract--;
Claim 13 recites “of any of claim 1” in line 1 and should recite --of claim 1--;
Claim 13 recites “inner sample inlet” in line 2 and should recite --inner sample inlets--;
Claim 14 recites “of any of claim 1” in line 1 and should recite --of claim 1--;
Claim 15 recites “of any of claim 1” in line 1 and should recite --of claim 1--;
Claim 15 recites “each of the sampling tubes” in line 4 and should recite --each of the multiple sampling tubes--;
Claim 16 recites “on the enclosure of the first side of the partition wall” in line 2 and should recite --on the enclosure on the first side of the partition wall--;
Claim 17 recites “a sampling capsule of claim 1” in line 1 and should recite --the sampling capsule of claim 1--;
Claim 17 recites “an external processing terminal is in communication” in lines 1-2 and should recite --an external processing terminal that is in communication--;
Claim 18 recites “the sampling capsule of claim 17” in line 1 and should recite --the sampling capsule system of claim 17--;
Claim 18 recites “controls operating state” in line 2 and should recite --controls an operating state--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the temperature" in line 5 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 4-9 are rejected by virtue of their dependence from Claim 3.
Claim 6 recites “two face-to-face sides of the clamping arms” in lines 2-3, “two reverse sides of the clamping arms” in lines 4-5, and “the sides of the clamping arms” in line 7, but it is not clear if any of these six sides of the clamping arms are the same as, related to, or different from any of the other five sides of the clamping arms.  There seems to be some overlap in meaning, but the claim presents them as separate and distinct sides.  Clarification is required. 
Claim 9 recites the limitation “the inner wall of the enclosure” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
The term “normal” in claim 10 is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 11 and 12 are rejected by virtue of their dependence from Claim 3.
Claim 11 recites “wherein part of the enclosure is transparent when the sampling capsule comprises the image sensor” in lines 3-4, and the enclosure has a window through which the pH sensor contacts liquid inside GI tract when the sampling capsule comprises the pH sensor” in lines 4-6, which renders the claim indefinite.  First, it is not clear if both of these recitations are required.  Claim 11, lines 1-2 recites “wherein the sensor is selected from an image sensor, a pH sensor, and an ultrasonic sensor”, which suggests that only one of the recitations from lines 3-4 and lines 4-6 can be met.  If this is so, it is not clear what meaning the other recitation is supposed to have.  Also, the claim does not clearly delineate the recitations of lines 3-4 and of lines 4-6 as alternative structures such that it may be that both recitations are required by the claim.  Further, if the claim relies upon that either of the recitations of lines 3-4 and lines 4-6 can be met depending upon what action is taken to select the sensor, the claim as a whole reads as a method step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 13 recites the limitation "the number" in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the number" in line 3 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the number" in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the number" in line 3 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the number" in line 1 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the number" in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the sample liquid" in line 3 in which there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pak et al. (US 10,610,104 B2)(Pak) in view of Valdastri et al. (US 2017/0245741 A1)(Valdastri).
In Regards to Claim 1: Pak teaches a sampling capsule (see Pak: Column: 160, line 52 “a sampling device 600” and Figure 6), comprising: an enclosure (see Pak: Column 160, line 2 “an outer housing”), a partition wall arranged in the enclosure (see Pak: Figure 6, outer wall of element 612) , a sample chamber (see Pak: Figure 6, element 612, sampling chamber) enclosed by the partition wall and the enclosure at a first side of the partition wall (see Pak: Figure 6) and further comprising an inner sample inlet on the partition wall (see Pak: Figure 6, element 616); an outer sample inlet on the enclosure at a second side of the partition wall (see Pak: Figure 6, element 622); a sampling tube connecting the outer sample inlet and the inner sample inlet (see Pak: Column 161, lines 46-47 “622 is directly or indirectly connected to the exit port 616, for example, by a tube or channel”); and a switch assembly that manipulates a valve (see Pak: Column 160, line 25 “microcontroller…to move the moveable valve”) but is silent to a switch assembly that clamps or unclamps a portion of the sampling tube.
Valdastri teaches an endoscopic capsule (see Valdastri: Abstract) with an assembly that clamps or unclamps a portion of a sampling tube (see Valdastri paragraph [0025] “a pinch valve”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the internal mechanism of the moveable valve as taught by Pak with the internal mechanism of the pinch valve of Valdastri in order to “regulate the amount of water that passes through each supply line 805 to the capsule 809” (see Valdastri paragraph [0045]). 
In Regards to Claim 2: Pak teaches a sampling capsule (see Pak: Column: 160, line 52 “a sampling device 600” and Figure 6), with a switch assembly that manipulates a valve (see Pak: Column 160, line 25 “microcontroller…to move the moveable valve”) and a control unit that communicates with the valve (see Pak: Column 169, lines 19-20 “a control unit 1150 is in signal communication with the valve system”), but is silent to wherein the switch assembly comprises a clamping mechanism that clamps or unclamps the portion of the sampling tube.
Valdastri teaches an endoscopic capsule (see Valdastri: Abstract) with an assembly that clamps or unclamps a portion of a sampling tube (see Valdastri paragraph [0025] “a pinch valve”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the internal mechanism of the moveable valve as taught by Pak with the internal mechanism of the pinch valve of Valdastri in order to “regulate the amount of water that passes through each supply line 805 to the capsule 809” (see Valdastri paragraph [0045]). 
In Regards to Claim 10: Pak teaches a sampling capsule (see Pak: Column: 160, line 52 “a sampling device 600” and Figure 6), wherein the switch assembly further comprises: a sensor communicating with the control unit (see Pak: 161, lines 57-63), wherein the sensor collects physiological parameters and/or images inside a patient's GI tract (see Pak: Column 221, lines 13-15 “a number of different sensors for measuring bodily phenomenon or other physiological qualities may be included on the ingestible device”), and a storage module communicating with the control unit, wherein the storage module stores the physiological parameters and/or images of different regions of a patient's GI tract when they are normal or have lesions (see Pak: Column 221, lines 38-48 and Column 222, lines 29-60). 
In Regards to Claim 11: Pak teaches a sampling capsule (see Pak: Column: 160, line 52 “a sampling device 600” and Figure 6), wherein the sensor is selected from an image sensor, a pH sensor, and an ultrasonic sensor (see Pak: Column 26, lines 7-12); wherein part of the enclosure is transparent when the sampling capsule comprises the image sensor and the enclosure has a window through which the pH sensor contacts liquid inside GI tract when the sampling capsule comprises the pH sensor (see Pak: Column 192, line 48 - Column: 193, line 2).
In Regards to Claim 12: Pak teaches a sampling capsule (see Pak: Column: 160, line 52 “a sampling device 600” and Figure 6), wherein the sampling capsule further comprises a wireless transmission module for communicating with an external processing terminal (see Pak: Column 221, lines 49-63).
In Regards to Claim 16: Pak teaches a sampling capsule system comprising a sampling capsule (see Pak: Column: 160, line 52 “a sampling device 600” and Figure 6), wherein the sampling capsule further comprises a releasing port on the enclosure of the first side of the partition wall and being connected to the sample chamber to obtain the sample liquid (see Pak: Figure 6, element 606).
In Regards to Claim 17: Pak teaches a sampling capsule system comprising a sampling capsule (see Pak: Column: 160, line 52 “a sampling device 600” and Figure 6) and an external processing terminal is in communication with the switch assembly (see Pak: Coolum 221, lines 49-63).
In Regards to Claim 18: Pak teaches a sampling capsule(see Pak: Column: 160, line 52 “a sampling device 600” and Figure 6), with a switch assembly that manipulates a valve (see Pak: Column 160, line 25 “microcontroller…to move the moveable valve”) and a control unit that communicates with the valve (see Pak: Column 169, lines 19-20 “a control unit 1150 is in signal communication with the valve system”), and a wireless transmission module that communicates with the control unit, wherein the external processing terminal communicates with the control unit through the wireless transmission module (see Pak: Column 5, lines 58-67).
Claims 3, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pak et al. (US 10,610,104 B2)(Pak) in view of Valdastri et al. (US 2017/0245741 A1)(Valdastri) further in view of Kawano et al. (US 2009/0012503)(Kawano).
In Regards to Claim 3: Pak teaches a sampling capsule (see Pak: Column: 160, line 52 “a sampling device 600” and Figure 6), with a switch assembly that manipulates a valve (see Pak: Column 160, line 25 “microcontroller…to move the moveable valve”) and a control unit that communicates with the valve (see Pak: Column 169, lines 19-20 “a control unit 1150 is in signal communication with the valve system”), but is silent to wherein the clamping mechanism comprises a pair of clamping arms respectively arranged at two sides of the sampling tube, a shape memory alloy with its two ends respectively connected to the pair of clamping arms to drive the clamping arms move towards or away from each other, and a temperature control element for controlling the temperature of the shape memory alloy, wherein the temperature control element is in communication with the control unit; wherein the shape memory alloy has a first shape state and a distance between the clamping arms is a first distance when temperature is lower than a shape restoration threshold; wherein the shape memory alloy has a second shape state and a distance between the clamping arms is a second distance when the temperature is higher than the shape restoration threshold; and wherein the first distance is less than or greater than the second distance, and in the first distance and the second distance, the smaller one is configured for the sampling tube clamped by the clamping arms, and the larger one is configured for the sampling tube unclamped by the clamping arms.
Valdastri teaches an endoscopic capsule (see Valdastri: Abstract) with a pinch valve (see Valdastri paragraph [0025]; a pinch valve has two surfaces that come together to occlude a passageway) wherein the clamping mechanism comprises a pair of clamping arms respectively arranged at two sides of the sampling tube (see Valdastri: Figure 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the internal mechanism of the moveable valve as taught by Pak with the internal mechanism of the pinch valve of Valdastri in order to “regulate the amount of water that passes through each supply line 805 to the capsule 809” (see Valdastri paragraph [0045]). 
Pak, as modified by Valdastri is silent to a shape memory alloy with its two ends respectively connected to the pair of clamping arms to drive the clamping arms move towards or away from each other, and a temperature control element for controlling the temperature of the shape memory alloy, wherein the temperature control element is in communication with the control unit; wherein the shape memory alloy has a first shape state and a distance between the clamping arms is a first distance when temperature is lower than a shape restoration threshold; wherein the shape memory alloy has a second shape state and a distance between the clamping arms is a second distance when the temperature is higher than the shape restoration threshold; and wherein the first distance is less than or greater than the second distance, and in the first distance and the second distance, the smaller one is configured for the sampling tube clamped by the clamping arms, and the larger one is configured for the sampling tube unclamped by the clamping arms.
Kawano teaches a body-insertable apparatus (see Kawano: Abstract) with a clamping mechanism (see Kawano paragraph [0034] “pressing member” and Figure 1, element 6d) wherein the clamping mechanism comprises a pair of clamping arms respectively arranged at two sides of the sampling tube (see Kawano Figure 1, element 6d), a shape memory alloy with its two ends respectively connected to the pair of clamping arms to drive the clamping arms move towards or away from each other (see Kawano paragraph [0071] “shape memory member 6g” and Figure 1, element 6g), and a temperature control element for controlling the temperature of the shape memory alloy, wherein the temperature control element is in communication with the control unit (see Kawano paragraph [0074] “control circuit 7 supplies the predetermined current to the shape memory member 6g…the shape of the shape memory member 6g is changed…according to the temperature”; the current being supplied by the control circuit changes the temperature of the shape memory member and is considered to be the primary element for controlling the temperature. see also paragraph [0072] “control circuit 7 has the function of suppling the current to the shape memory member 6g”); wherein the shape memory alloy has a first shape state and a distance between the clamping arms is a first distance when temperature is lower than a shape restoration threshold; wherein the shape memory alloy has a second shape state and a distance between the clamping arms is a second distance when the temperature is higher than the shape restoration threshold; and wherein the first distance is less than or greater than the second distance, and in the first distance and the second distance, the smaller one is configured for the sampling tube clamped by the clamping arms, and the larger one is configured for the sampling tube unclamped by the clamping arms (see Kawano paragraphs [0071]-[0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the internal mechanism of the moveable valve as taught by Pak, as modified by Valdastri, with the shape memory member attached to the two clamping arms of the pressing member and temperature control element of Kawano in order to control the pressing member in a way that allows the collected content within the body insertable apparatus to interact with the contents outside the body insertable apparatus (see Kawano paragraph [0075]).
In Regards to Claim 4: Pak as modified by Valdastri, teaches a sampling capsule (see Pak: Column: 160, line 52 “a sampling device 600” and Figure 6), with a switch assembly that manipulates a valve (see Pak: Column 160, line 25 “microcontroller…to move the moveable valve”) and a control unit that communicates with the valve (see Pak: Column 169, lines 19-20 “a control unit 1150 is in signal communication with the valve system”), but is silent to wherein the temperature control element is a heating element, and the first distance is less than the second distance.
Kawano teaches a body-insertable apparatus (see Kawano: Abstract) with a clamping mechanism (see Kawano paragraph [0034] “pressing member” and Figure 1, element 6d) and a temperature control unit (see Kawano paragraph [0074] “control circuit 7 supplies the predetermined current to the shape memory member 6g…the shape of the shape memory member 6g is changed…according to the temperature”; the current being supplied by the control circuit changes the temperature of the shape memory member and is considered to be the primary element for controlling the temperature. see also paragraph [0072] “control circuit 7 has the function of suppling the current to the shape memory member 6g”) wherein the temperature control element is a heating element (see Kawano paragraph [0074] “Joule heat generated”), wherein the first distance is less than the second distance (see Kawano paragraphs [0071], [0074] and [0075] and Figures 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the internal mechanism of the moveable valve as taught by Pak, as modified by Valdastri, with the shape memory member attached to the two clamping arms of the pressing member and temperature control element of Kawano in order to control the pressing member in a way that allows the collected content within the body insertable apparatus to interact with the contents outside the body insertable apparatus (see Kawano paragraph [0075]).
In Regards to Claim 6: Pak as modified by Valdastri, teaches a sampling capsule (see Pak: Column: 160, line 52 “a sampling device 600” and Figure 6), with a switch assembly that manipulates a valve (see Pak: Column 160, line 25 “microcontroller…to move the moveable valve”) and a control unit that communicates with the valve (see Pak: Column 169, lines 19-20 “a control unit 1150 is in signal communication with the valve system”), but is silent to wherein the shape memory alloy is arranged between the pair of clamping arms with two ends respectively connected to two face- to-face sides of the clamping arms, or the shape memory alloy is arranged at the same side of the pair of clamping arms with two ends respectively connected to two reverse sides of the clamping arms by connecting pieces, or the shape memory alloy is arranged at the same side of the pair of clamping arms with two ends respectively connected to the sides of the clamping arms facing the shape memory alloy.
Kawano teaches a body-insertable apparatus (see Kawano: Abstract) with a clamping mechanism (see Kawano paragraph [0034] “pressing member” and Figure 1, element 6d) and a temperature control unit (see Kawano paragraph [0074] “control circuit 7 supplies the predetermined current to the shape memory member 6g…the shape of the shape memory member 6g is changed…according to the temperature”; the current being supplied by the control circuit changes the temperature of the shape memory member and is considered to be the primary element for controlling the temperature. see also paragraph [0072] “control circuit 7 has the function of suppling the current to the shape memory member 6g”) wherein the shape memory alloy is arranged between the pair of clamping arms with two ends respectively connected to two face- to-face sides of the clamping arms (see Kawano Figure 1, elements 6g and 6d), or the shape memory alloy is arranged at the same side of the pair of clamping arms with two ends respectively connected to two reverse sides of the clamping arms by connecting pieces, or the shape memory alloy is arranged at the same side of the pair of clamping arms with two ends respectively connected to the sides of the clamping arms facing the shape memory alloy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the internal mechanism of the moveable valve as taught by Pak, as modified by Valdastri, with the shape memory member attached to the two clamping arms of the pressing member and temperature control element of Kawano in order to control the pressing member in a way that allows the collected content within the body insertable apparatus to interact with the contents outside the body insertable apparatus (see Kawano paragraph [0075]).
In Regards to Claim 7: Pak as modified by Valdastri, teaches a sampling capsule (see Pak: Column: 160, line 52 “a sampling device 600” and Figure 6), with a switch assembly that manipulates a valve (see Pak: Column 160, line 25 “microcontroller…to move the moveable valve”) and a control unit that communicates with the valve (see Pak: Column 169, lines 19-20 “a control unit 1150 is in signal communication with the valve system”), but is silent to wherein a pair of clamping arms correspond to a shape memory alloy, or multiple pairs of clamping arms correspond to a shape memory alloy. 
Kawano teaches a body-insertable apparatus (see Kawano: Abstract) with a clamping mechanism (see Kawano paragraph [0034] “pressing member” and Figure 1, element 6d) wherein a pair of clamping arms correspond to a shape memory alloy, or multiple pairs of clamping arms correspond to a shape memory alloy (see Kawano paragraph [0071] “shape memory member 6g is one which changes the position of the pressing member 6d”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the internal mechanism of the moveable valve as taught by Pak, as modified by Valdastri, with the shape memory member attached to the two clamping arms of the pressing member and temperature control element of Kawano in order to control the pressing member in a way that allows the collected content within the body insertable apparatus to interact with the contents outside the body insertable apparatus (see Kawano paragraph [0075]).
In Regards to Claim 8: Pak as modified by Valdastri, teaches a sampling capsule (see Pak: Column: 160, line 52 “a sampling device 600” and Figure 6), with a switch assembly that manipulates a valve (see Pak: Column 160, line 25 “microcontroller…to move the moveable valve”) and a control unit that communicates with the valve (see Pak: Column 169, lines 19-20 “a control unit 1150 is in signal communication with the valve system”), but is silent to wherein a shape memory alloy corresponds to a temperature control element, or multiple shape memory alloys correspond to a temperature control element.
Kawano teaches a body-insertable apparatus (see Kawano: Abstract) with a clamping mechanism (see Kawano paragraph [0034] “pressing member” and Figure 1, element 6d) wherein a shape memory alloy corresponds to a temperature control element, or multiple shape memory alloys correspond to a temperature control element (see Kawano paragraph [0074] “control circuit 7 supplied the predetermined current to the shape memory member 6g…the shape of the shape memory member 6g is changed…according to the temperature”; the current being supplied by the control circuit changes the temperature of the shape memory member and is considered to be the primary element for controlling the temperature. see also paragraph [0072] “control circuit 7 has the function of suppling the current to the shape memory member 6g”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the internal mechanism of the moveable valve as taught by Pak, as modified by Valdastri, with the shape memory member attached to the two clamping arms of the pressing member and temperature control element of Kawano in order to control the pressing member in a way that allows the collected content within the body insertable apparatus to interact with the contents outside the body insertable apparatus (see Kawano paragraph [0075]).
In Regards to Claim 9: Pak as modified by Valdastri, teaches a sampling capsule (see Pak: Column: 160, line 52 “a sampling device 600” and Figure 6), with a switch assembly that manipulates a valve (see Pak: Column 160, line 25 “microcontroller…to move the moveable valve”) and a control unit that communicates with the valve (see Pak: Column 169, lines 19-20 “a control unit 1150 is in signal communication with the valve system”), but is silent to wherein the switch assembly further comprises an auxiliary block arranged on the inner wall of the enclosure to limit the pair of clamping arms to move in a straight line.
Kawano teaches a body-insertable apparatus (see Kawano: Abstract) with a clamping mechanism (see Kawano paragraph [0034] “pressing member” and Figure 1, element 6d) wherein the switch assembly further comprises an auxiliary block arranged on the inner wall of the enclosure to limit the pair of clamping arms to move in a straight line (see Kawano Figure 1, element 6c, fixing member and paragraph [0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the internal mechanism of the moveable valve as taught by Pak, as modified by Valdastri, with the fixing member of Kawano in order to control the pressing member in a way that restricts movement of the pressing member (see Kawano paragraph [0069]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pak et al. (US 10,610,104 B2)(Pak) in view of Valdastri et al. (US 2017/0245741 A1)(Valdastri) further in view of Kawano et al. (US 2009/0012503)(Kawano) and further in view of Wright (US 2012/0232569 A1)(Wright).
In Regards to Claim 5: Pak as modified by Valdastri and Kawano, teaches a sampling capsule (see Pak: Column: 160, line 52 “a sampling device 600” and Figure 6), with a switch assembly that manipulates a valve (see Pak: Column 160, line 25 “microcontroller…to move the moveable valve”) and a control unit that communicates with the valve (see Pak: Column 169, lines 19-20 “a control unit 1150 is in signal communication with the valve system”), but is silent to wherein the temperature control element is a cooling element, and the first distance is greater than the second distance.
Wright teaches a surgical clamp comprising a temperature sensitive shape memory material (see Wright: Abstract) wherein the temperature control element is a cooling element, and the first distance is greater than the second distance (see Wright paragraph [0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the control unit that controls the internal mechanism of the moveable valve as taught by Pak, as modified by Valdastri and Kawano, with the cooling temperature control unit of Wright in order to aid in manipulating the clamping mechanism to the second form in which it constricts the lumen (see Wright paragraph [0095]). 
Allowable Subject Matter
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter.  The prior art does not teach or suggest “wherein the sampling tube comprises an axial tube and a radial tube when the number of the inner sample inlet is one and the number of the outer sample inlets is at least two, the axial tube extending axially along the sampling capsule and connecting to the inner inlet, and the radial tube extending radially along the sampling capsule and connecting to each of the outer inlets, wherein the axial tube is clamped or unclamped by the switch assembly, or the radial tube is clamped or unclamped by the switch assembly” along with the other features of claim 13.
The prior art does not teach or suggest “wherein the sampling tube comprises one or more axial tubes and one or more radial tubes when the number of the inner sample inlets is at least two and the number of the outer sample inlets is at least two, the axial tubes extending axially along the sampling capsule and connecting to each of the inner inlets one by one, and the radial tubes extending radially along the sampling capsule and connecting to each of the outer inlets one by one, wherein the axial tubes are clamped or unclamped by the switch assembly, or the radial tubes are clamped or unclamped by the switch assembly” along with the other features of claim 14.
The prior art does not teach or suggest “wherein when the number of the inner sample inlets is at least two and the number of the outer sample inlets is at least two, multiple sampling tubes connect all of the inner sample inlets and the outer sample inlets, and each of the sampling tubes connects at least one of the inner sample inlets and at least one of the outer sample inlets” along with the other features of claim 15.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/             Examiner, Art Unit 3791

/MATTHEW KREMER/            Primary Examiner, Art Unit 3791